Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This communication is responsive to the Amendment filed 3/10/2021.
2.	Claims 1-10, 12-17, 19 and 20 are pending in this application. Claims 1, 8 and 15 are independent claims. In the instant Amendment, claims 1, 8 and 15 were amended and claims 11 and 18 were canceled.  This action is made Non-Final.
Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 9/20/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bank (US 9,311,286) in view of Stifelman et al (“Stifelman” US 2007/0133771).

Regarding claim 1, Bank discloses a computing device comprising: 
a display device displaying a graphical user interface including textual information received from a first application (see fig 5 where an email received by “User D, 545” is shown); and 
an electronic processor electrically connected to the display device and configured to receive a user interface element associated with the textual information, the textual information scheduled for output (see fig 5 where content 540 of email received by “User D, 545” is shown), 
extract a plurality of textual entities from the user interface element (see col. 7, lines 29-35; and col. 9, lines 7-16; e.g., text analysis engine parses text of the email to identify abbreviation elements; the abbreviation elements can be identified by matching them against known abbreviations), 

convert the plurality of textual entities into a string using a second application based on the contextual information, the string including a plurality of plain language expressions of the plurality of textual entities (see fig 5, 540; e.g., content of the email “as soon as possible” is converted to “ASAP” based on User D’s “Abbreviation Usage History, 525”), 
vary at least one selected from the group consisting of a vocabulary and a grammar associated with the plurality of entities to generate the abbreviation of the textual information, relative to the contextual information, using the string (see fig 5, 540; e.g., content of the email “as soon as possible” is converted to “ASAP” based on User D’s “Abbreviation Usage History, 525”).
Bank does not expressly disclose narration and thus does not explicitly disclose converting the plurality of textual entities into a narrated string and enabling the output of the relative narration.
However, Stifelman teaches benefits of using relative narration instead of exact narration (see paragraph [0084] “instead of thinking '2:23 pm' a subscriber may think 'a few minutes ago’, or 'two hours ago’. It also gives a better sense of immediacy (e.g., "Jane called a few minutes ago" rather than "Jane called at 5:42 pm").”…also see paragraphs [0032]-[0038] and [0046]; where voice notification of missed email is discussed). It would have been obvious to an artisan before the effective filing date of the invention to include Stifelman’s teachings in Bank’s user 

Regarding claim 2, Stifelman discloses wherein the electronic processor is further configured to receive a user selection to activate the relative narration (see paragraphs [0005] and [0038] where triggering narration is discussed).

Regarding clam 3, Bank discloses wherein the textual information is selected from a group consisting of an email, a text message, and a notification from a software application (see fig 5 where an email received by “User D, 545” is shown).

Regarding claim 4, Stifelman discloses wherein the electronic processor is further configured to generate an audio narration of the textual information using the narrated string (see paragraph [0011] where email message is discussed; and paragraph [0084] “instead of thinking '2:23 pm' a subscriber may think 'a few minutes ago’, or 'two hours ago’. It also gives a better sense of immediacy (e.g., "Jane called a few minutes ago" rather than "Jane called at 5:42 pm").”).

Regarding claim 5, Stifelman discloses wherein the electronic processor is further configured to vary at least one of a vocabulary and a grammar associated with the plurality of entities from the user interface element (see paragraph [0084] “instead of thinking '2:23 pm' a 

Regarding claim 6, Stifelman discloses wherein the relative narration is generated within an operating system (see paragraph [0087] where the operating system is discussed).

Regarding claim 7, Bank discloses wherein the first application is external to the operating system (see claim 1 above where the email system is discussed).

Claims 8, 9, 12 and 13 are similar in scope to claims 1, 2, 3 and 4 respectively, and are therefore rejected under similar rationale.

Regarding claim 10, Stifelman discloses mapping, with the electronic processor, a time-stamp in the textual information to a relative indication of a time with respect to a reference time (See paragraph [0084] “instead of thinking '2:23 pm' a subscriber may think 'a few minutes ago’, or 'two hours ago’. It also gives a better sense of immediacy (e.g., "Jane called a few minutes ago" rather than "Jane called at 5:42 pm").”).

Regarding claim 14, the modified Bank discloses wherein generating, with the electronic processor, the relative narration of the textual information includes accessing an entity extraction module to generate the audio narration of the textual information (see col. 7, lines 29-35; and col. 9, lines 7-16; e.g., text analysis engine parses text of the email to identify abbreviation elements; the abbreviation elements can be identified by matching them against known abbreviations).

Claims 15, 16, 19 and 20 are similar in scope to claims 1, 2, 3 and 4, respectively, and are therefore rejected under similar rationale.

Claim 17 is similar in scope to claim 10 and is therefore rejected under similar rationale.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Saoji et al (US 20180034755 A1).
Chavali et al (US 20150319116 A1).
Perazzo et al (US 20160112362 A1).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/           Primary Examiner, Art Unit 2174